J-A03010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NICOLA ARGENTINA                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
               v.                              :
                                               :
    JOANNE RENZI, CHRISTOPHER                  :
    MAURO, JOSPEH RENZI, JR.,                  :
    FITNESS WORKS PHILADELPHIA                 :
                                               :        No. 703 EDA 2017
                      Appellees

                  Appeal from the Order Dated January 18, 2017
               In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): February Term, 2016 No. 160201916


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                      FILED JANUARY 25, 2018

        Appellant, Mr. Nicola Argentina, appeals pro se from the order entered

in the Philadelphia County Court of Common Pleas, marking this matter as

settled and removing it from the trial list.       On October 5, 2015, Appellant

filed a pro se complaint in Municipal Court against Appellees Fitness Works

Philadelphia (“FWP”), Joanne Renzi (FWP’s owner), Christopher Mauro

(FWP’s manager), and Joseph Renzi, Jr. (Ms. Renzi’s son), alleging claims of

negligent infliction of emotional distress and breach of contract regarding

“bullying” and other mistreatment Appellant received at FWP in 2013.1 On


____________________________________________


1 Specifically, Appellant complained another gym member had prevented
Appellant from sitting in a chair by refusing to remove a water bottle from
(Footnote Continued Next Page)


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03010-18


January 13, 2016, the Municipal Court dismissed the case. Appellant filed a

notice of appeal in the Court of Common Pleas on February 12, 2016. The

case proceeded to compulsory arbitration on July 20, 2016. The arbitrators

found in favor of Appellant and against FWP and awarded him $100.00 plus

costs, totaling $428.48.       The arbitrators found in favor of the individual

defendants.      Appellant timely filed a notice of appeal to the Court of

Common Pleas on August 18, 2016.

      On January 17, 2017, the parties settled the case.         By order dated

January 18, 2017, and entered on the docket with Pa.R.C.P. 236 notice sent

on January 23, 2017, the court marked the case settled and removed it from

the trial list. Appellant filed a pro se notice of appeal on February 22, 2017.2

On March 31, 2017, the court ordered Appellant to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal; Appellant did not comply.

      Preliminarily, we recognize:

          [A]ppellate briefs and reproduced records must materially
(Footnote Continued) _______________________

the chair.     Apparently, FWP management provided another chair for
Appellant but Appellant was dissatisfied because the location of the second
chair interfered with Appellant’s access to the sauna.

2 In its opinion, the trial court states Appellant did not file a notice of appeal
within 30 days, where the order on appeal is dated January 18, 2017.
Nevertheless, the 30-day appeal period commenced from the date the order
was entered on the docket with Rule 236 notice sent to the parties, which
was January 23, 2017. See Pa.R.A.P. 108(b) (stating date of entry of order
in matter subject to Pennsylvania Rules of Civil Procedure shall be date on
which clerk makes notation in docket that notice of entry of order has been
given per Rule 236).



                                          -2-
J-A03010-18


          conform to the requirements of the Pennsylvania Rules of
          Appellate Procedure. Pa.R.A.P. 2101. This Court may
          quash or dismiss an appeal if the appellant fails to conform
          to the requirements set forth in the Pennsylvania Rules of
          Appellate Procedure. Id. Although this Court is willing to
          liberally construe materials filed by a pro se litigant, pro se
          status confers no special benefit upon the appellant. To
          the contrary, any person choosing to represent himself in a
          legal proceeding must, to a reasonable extent, assume
          that his lack of expertise and legal training will be his
          undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied,

610 Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).          See

also Pa.R.A.P. 2114-2119 (addressing specific requirements of each

subsection of appellate brief).           Here, Appellant’s “brief” on appeal is

completely inadequate, lacking the necessary statement of jurisdiction,

relevant scope and standard of review, statement of questions presented,

and any coherent argument section with citation to relevant authority. See

Pa.R.A.P. 2111(a) (discussing required content of appellate briefs).        See

also Smathers v. Smathers, 670 A.2d 1159 (Pa.Super. 1996) (stating

noncompliance with Rule 2116 is particularly grievous because statement of

questions involved defines specific issues for review). Appellant provides no

cogent legal arguments or relevant authority to support his claims.3        See

Pa.R.A.P. 2119(a) (stating argument shall be divided into as many sections

____________________________________________


3 Additionally, the certified record is full of irrelevant political newspaper
articles and extraneous documents which mention Appellant, some are 20
years old, and have absolutely nothing to do with this case.



                                           -3-
J-A03010-18


as there are questions presented, followed by discussion with citation to

relevant legal authority).        These substantial defects preclude meaningful

review, warranting suppression of Appellant’s brief and dismissal of the

appeal.4     See In re Ullman, supra; Pa.R.A.P. 2101.          Accordingly, we

suppress Appellant’s brief and dismiss his appeal.        Further, the certified

record confirms Appellant did not comply with the court’s Rule 1925(b)

order.     See Greater Erie Indus. Development Corp. v. Presque Isle

Downs, Inc., 88 A.3d 222, 224-25 (Pa.Super. 2014) (en banc) (holding

failure to comply with Rule 1925(b) order in civil cases constitutes automatic

waiver of issues raised on appeal).

       Appeal dismissed. Case is stricken from the argument list.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/18
____________________________________________


4  Moreover, the court’s order marking this case as settled expressly states:
“The court having been advised that the within case has been settled, the
case shall be so marked on the docket and removed from the applicable list
and inventory of pending cases. … This case may be restored to the trial
list only upon written order of the team/program leader. This relief shall be
requested by formal motion.” (Order, filed 1/23/17, at 1). Significantly,
Appellant failed to file any formal restoration motion.        Consequently,
Appellant waived his opportunity to challenge the settlement.



                                           -4-